Stock Purchase Agreement THIS STOCK PURCHASE AGREEMENT ("Stock Agreement") is made and entered into as of this 28th day of March 2008, (“Effective Date”) by and between Joseph and Gionis, LLC ("J & G"), a California limited liability corporation of the State of California, and CELSIUS, INC. a Nevada Corporation located in the State of Florida and Celsius Holdings, Inc. a Nevada Corporation located in the State of Florida (CELSIUS, INC. and Celsius Holdings, Inc. are hereby referred to as “Celsius”); Celsius and J & G may be collectively referred to as “parties”. WHEREAS, J & G is the Celsius Exclusive Distributor for the Middle East as under the Distribution Agreement between J & G and Celsius dated March 15, 2007 for the product line of Celsius; WHEREAS, Celsius is interested in obtaining financing for operations; WHEREAS, J & G desires to assist Celsius with financing and distribution internationally; NOW, THEREFORE, for and in consideration of the mutual promises set forth herein and other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties do hereby agree as follows: I.Respective Covenants and Promises Both J & G and Celsius hereby agree to the following covenants and promises: (A). Immediately upon execution of this Stock Agreement, Celsius Holdings, Inc. shall issue one-million (1,000,000) unregistered Celsius Holdings, Inc. shares of common stock (“Common Stock”) to J & G for a total consideration of $100 (one hundred dollars). (B). Immediately upon execution of this Stock Agreement, Celsius Holdings, Inc. agrees to sell, and J & G agrees to buy, nine-million (9,000,000) of unregistered Celsius Holdings, Inc. shares of Common Stock for a total price of five-hundred thousand dollars ($500,000.00 USD); (1). J & G shall pay to Celsius one-hundred thousand dollars ($100,000.00) of the total five-hundred thousand dollars ($500,000.00 USD) price for the nine-million (9,000,000) unregistered Celsius Holdings, Inc. shares of Common Stock; the remaining four-hundred thousand dollars ($400,000.00) shall be paid to Celsius within seven (7) working days from Monday, March 31, 2008. SH SH TJ Celsius Holdings Celsius J & G 1 (C). Concurrent upon the occurrence of section I (B) supra ($500,000.00 USD stock purchase) Celsius Holdings, Inc. agrees to immediately issue to J & G a warrant with the right to purchase a total of seven-million (7,000,000) unregistered Common Stock at an exercise price per share equal to 110% of Volume Weighted Average Price (VWAP) for the prior five trading days from the effective date of this Agreement; such warrant shall immediately vest and shall expire on the anniversary date three (3) years from the effective date of this Stock Agreement. Form of warrant shall be provided by Celsius and shall be attached as exhibit A. (D). J & G shall additionally receive seven-hundred fifty-thousand (750,000) unregistered shares of Celsius Holdings, Inc. common stock immediately upon the occurrence of either (i) three increments of 250,000 shares each for every $500,000 of Product purchased by J & G; or (ii) upon the common stock reaching $0.45 (forty-five cents) or greater for a period of 5 trading days, whichever occurs first. (E). Immediately upon the occurrence of section I (B) supra ($500,000.00 USD stock purchase) Stephen C. Haley agrees, as a shareholder and/or as a member of the Board of Directors of Celsius Inc. to vote for the affirmation or appointment of a member of the J & G organization or their designee, as member of the Board of Directors of the Celsius Holdings, Inc. in accordance with the By-laws thereof. II.General Provisions Both J & G and Celsius hereby agree to the following general provisions: (A). Assignment.This Stock Agreement may not be assigned by either party, in whole or in part, except upon the mutual agreement of the parties which shall be consented to in writing. (B). Governing Law and Venue.This Stock Agreement shall be governed by and construed and enforced in accordance with the laws of the State of Florida and any pertinent and applicable federal law. (C). Notices.Any notice under this Stock Agreement will be valid and effective only if given by written instrument which is either personally delivered or delivered via international overnight courier (e.g., Fed Ex or DHL), or delivered via registered or certified mail, postage prepaid, return receipt requested addressed as follows: If to Celsius:Celsius, Inc. Attn: Stephen C. Haley th Avenue, Suite c Delray Beach, Florida SH SH TJ Celsius Holdings Celsius J & G 2 With copy to:Baritz & Colman, LLP 1075 Broken Sound Parkway, NW, Suite Boca Raton, Florida 33487 Attn: Neil S. Baritz If to J
